—In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Suffolk County (Lifson, J.), entered July 9, 1998, as (1) determined certain property to be the wife’s separate property, and (2) directed the sale of certain real property located in the Bahamas.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the defendant’s assertion on appeal, the court’s determination that the contested brokerage firm account was the plaintiffs separate property was amply supported by the evidence adduced at trial.
The defendant’s remaining contentions are either without merit, unpreserved for appellate review, or not properly before this Court on appeal. Ritter, J. P., Joy, Goldstein and McGinity, JJ., concur.